Citation Nr: 1009221	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness of the face.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diarrhea and constipation.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for small 
airways disease, claimed as shortness of breath.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness of the right arm.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for numbness of the 
face.  

9.  Entitlement to service connection for diarrhea and 
constipation.  

10.  Entitlement to service connection for small airways 
disease, claimed as shortness of breath.  

11.  Entitlement to service connection for numbness of the 
right arm.  

12.  Entitlement to service connection for chronic fatigue.  

13.  Entitlement to service connection for a liver disorder.  

14.  Entitlement to service connection for congestive heart 
failure.  

15.  Entitlement to service connection for pulmonary 
hypertension.  

16.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and mother




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that a September 2007 rating decision shows 
that the agency of original jurisdiction (AOJ) granted 
service connection for a skin disability under Diagnostic 
Codes 8878-7806.  This represents a grant of the benefits 
sought in regard to this issue.  

The Board notes that in a February 1999 rating decision, the 
AOJ denied service connection for chronic fatigue, headaches, 
diarrhea and constipation, small airways disease, claimed as 
shortness of breath, numbness of the face, and numbness of 
the right arm.  To the extent that the AOJ adjudicated the 
claims as ones of service connection in the September 2007 
rating decision on appeal, and certified the relevant claims 
on appeal to the Board in April 2009 as such, to establish 
jurisdiction over these issues, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  The Board notes that a new 
theory of entitlement does not serve as a basis to reopen a 
claim.  Regardless, in light of the Board's determination 
herein that new and material evidence has been presented 
sufficient to reopen the claims, the result is the same.  The 
claims must be addressed on the merits and as such, there has 
been no prejudice to the Veteran, to include as to any error 
in regard to VA's duty to notify.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in May 2008.  In addition, the Veteran 
testified before the undersigned Veterans Law Judge in 
Washington, D.C., via videoconference in May 2009.  A 
transcript of each of the hearings has been associated with 
the claims file.  

The Board notes that at the Board hearing, the Veteran 
withdrew the claim in regard to herpes simplex.  Transcript 
at 19-21 (May 13, 2009).  Thus, the claim pertaining to 
herpes simplex is no longer before the Board.  

The issues of entitlement to service connection for 
headaches, numbness of the face, diarrhea and constipation, 
small airways disease, claimed as shortness of breath, 
numbness of the right arm, chronic fatigue, a back disorder, 
a liver disorder congestive heart failure, and pulmonary 
hypertension being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part. 


FINDINGS OF FACT

1.  In a November 2005 rating decision, the application to 
reopen claims of entitlement to service connection for 
headaches, numbness of the face, diarrhea and constipation, 
small airways disease, claimed as shortness of breath, 
numbness of the right arm, and chronic fatigue was denied.  
The Veteran did not perfect an appeal and that decision is 
final.

2.  Evidence submitted since the November 2005 rating 
decision in regard to the issues of entitlement to service 
connection for headaches, numbness of the face, diarrhea and 
constipation, small airways disease, claimed as shortness of 
breath, numbness of the right arm, and chronic fatigue 
relates to an unestablished fact necessary to substantiate 
the claims and is probative.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied reopening 
the claim of entitlement to service connection for headaches, 
is final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

2.  The November 2005 rating decision, which denied reopening 
the claim of entitlement to service connection for numbness 
of the face, is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  The November 2005 rating decision, which denied reopening 
the claim of entitlement to service connection for diarrhea 
and constipation, is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).

4.  The November 2005 rating decision, which denied reopening 
the claim of entitlement to service connection for small 
airways disease, claimed as shortness of breath, is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).

5.  The November 2005 rating decision, which denied reopening 
the claim of entitlement to service connection for numbness 
of the right arm, is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).

6.  The November 2005 rating decision, which denied reopening 
the claim of entitlement to service connection for chronic 
fatigue, is final.  Evidence submitted since that decision is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

In a November 2005 rating decision, the application to reopen 
claims of entitlement to service connection for headaches, 
numbness of the face, diarrhea and constipation, small 
airways disease, claimed as shortness of breath, numbness of 
the right arm, and chronic fatigue was denied.  The Veteran 
did not perfect an appeal and that decision is final.

Since the prior final denial in November 2005, the Veteran 
filed an application to reopen the claims in June 2006.  The 
Board finds that new and material evidence sufficient to 
reopen the claims has been presented.  

At the time of the prior final decision in November 2005, the 
record included the service records, post-service medical 
records, and the Veteran's statements.  The evidence was 
reviewed and the claims were not reopened.  The Veteran did 
not file a notice of disagreement and that decision is final.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

The evidence submitted since the prior final denial in 
November 2005 is new and material.  The evidence added to the 
record since the November 2005 rating decision includes the 
September 2007 rating decision which shows that service 
connection for a skin disability due to undiagnosed illness 
was granted based on exposure to environmental hazards during 
service in the Persian Gulf and VA records, dated in June 
2008 and July 2008, note fibromyalgia and myalgias secondary 
to obstructive sleep apnea possibly a variant of 
fibromyalgia.  In addition, a June 2008 private record 
reflects complaints and/or diagnoses of irritable bowel 
syndrome, joint pain and myalgias, excessive fatigue, 
obstructive sleep apnea, obesity, and peripheral neuropathy, 
and the examiner's opinion is to the effect that the 
Veteran's various symptoms were likely related to the 
possibility of Gulf War syndrome.  This evidence, if accepted 
as true, appears to raise a possibility of substantiating the 
claims.  

The Board finds that the Veteran has submitted new and 
material evidence.  Therefore, the claims for service 
connection for headaches, numbness of the face, diarrhea and 
constipation, small airways disease, claimed as shortness of 
breath, numbness of the right arm, and chronic fatigue are 
reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for headaches is granted.  

The application to reopen the claim of entitlement to service 
connection for numbness of the face is granted.  

The application to reopen the claim of entitlement to service 
connection for diarrhea and constipation is granted.  

The application to reopen the claim of entitlement to service 
connection for small airways disease, claimed as shortness of 
breath, is granted.  

The application to reopen the claim of entitlement to service 
connection for numbness of the right arm is granted  

The application to reopen the claim of entitlement to service 
connection for chronic fatigue is granted.  




REMAND

The Veteran asserts entitlement to direct service connection 
for the claimed disorders on appeal, to include on a 
presumptive basis as due to undiagnosed illness.  
Essentially, he contends that since separation, he has had a 
general decline in health, with symptoms to include chronic 
fatigue, loss of muscle strength in his arms and legs, 
numbness and tingling in the arms and/or legs and face, as 
well as gastrointestinal symptoms and cardiovascular 
symptoms.  

The Board notes that a September 2007 rating decision shows 
that service connection has been established on a presumptive 
basis for a skin disability due to undiagnosed illness as a 
result of service in the Persian Gulf, and notes service in 
Southwest Asia from July 16, 1991 to July 31, 1991.  The 
Board notes that the Veteran's 201 Personnel file has not 
been associated with the claims file.  

The Board notes that effective March 1, 2002, the statutes 
affecting compensation for disabilities occurring in Gulf War 
veterans were amended.  See Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001).  Among other things, these amendments revised the 
term "chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

Service treatment records reflect an assessment of acute 
gastritis in March 1985.  A July 1985 record reflects an 
assessment of status post motor vehicle accident concussion 
and aspirin was noted to have been prescribed for headache.  
In August 1988, hypercholesterolemia was noted, and in 
association with an electrocardiogram, marked sinus 
bradycardia was noted to have had an onset at age 21.  In 
addition, a February 1990 dental record notes a history of 
fainting.  

On VA Persian Gulf examination in October 1994, a history of 
having worked around nuclear missiles prior to service in the 
Persian Gulf was noted.  In addition, the report notes that 
during service in the Persian Gulf, the Veteran was exposed 
to smoke, that he could possibly have consumed food or drink 
that was contaminated by oil or smoke, and that he was 
exposed to microwaves secondary to a radar tracking dish 
nearby his location for F15s.  No involvement in clearing 
contaminated areas or equipment was noted.  Complaints of 
having had severe abdominal cramps for approximately one 
month after receiving gamma globulin were noted, and the 
report of examination notes that the Veteran denied 
respiratory problems and musculoskeletal symptoms.  

In an October 1994 letter, laboratory test results in 
association with the October 1994 Persian Gulf War 
examination were noted to show some minor elevations in two 
of the liver function tests.  Normal blood pressure was noted 
and an electrocardiogram was noted to be normal.  

A November 1998 VA examination report notes a history of 
exposure to motor vehicle paint and DEET during service in 
the Persian Gulf.  The diagnoses entered included sinus 
arrhythmia and no chest disease was noted.  

Private records, dated in March 2005 and April 2005, note 
clinical findings to include severe restrictive lung disease, 
elevation of the right hemidiaphragm with right basilar 
atelectasis or scarring, and assessments included persistent 
shortness of breath, right upper lobe atelectasis and 
questionable pleural effusion, recent 
cholecystectomy/increased liver function tests, history of 
arrhythmias, back pain, atypical chest pain, and a history of 
chemical exposure and vaccination during service in the 
Persian Gulf.  Complaints of fatigue were noted in April 2005 
and assessments included moderate periodic leg movements and 
questionable lupus or Churg-Strauss disease.  

A June 2005 private record notes irritable bowel syndrome and 
gastroesophageal reflux disease (GERD).  Liver biopsy was 
noted to show steatosis accounting for abnormal liver 
function tests.  

The impression of a March 2006 private computed tomography 
(CT) scan was status post cholecystectomy and hepatomegaly 
with diffuse hepatic fatty infiltration.  The impression of a 
March 2006 electromyelogram of the right upper and right 
lower extremity and thoracic paraspinous muscles suggested 
evidence compatible with mild diffuse peripheral neuropathy, 
and no evidence of any myopathic process was noted.  

In a March 2006 private report, a history of hypertension 
diagnosed in 2003 was noted, and complaints of headache and 
intermittent problems with some seizure-like activity was 
noted.  The doctor noted that a lack of significant 
eosinophilia almost ruled out a diagnosis of Churg-Strauss 
syndrome, and x-ray examination of the knees was noted to be 
normal.  

An April 2006 private report notes that the Veteran was to 
undergo a test with a rheumatologist at an identified 
university to test for a certain component of the anthrax 
vaccine that had been found in the blood of veterans with 
autoimmune problems.  The Board notes that the test results 
are not associated with the claims file.  

A May 2006 private laboratory report in association with a 
skin disorder notes that there was no staining for any of the 
immunoreactants and that the lack of staining argued against, 
but did not entirely exclude, an autoimmune blistering 
disorder and a history of rule out collagen vascular disease 
was noted.  

A May 2006 private report notes that the Veteran's shortness 
of breath was multifactorial.  The report states, in 
pertinent part, as follows:

He has what we now know to be left 
ventricular dysfunction related to his 
concentric left ventricular hypertrophy.  
The high pulmonary capillary wedge 
pressure is no doubt directly related to 
modestly elevated pulmonary artery 
pressures.  I believe that his pulmonary 
artery pressures will improve when his 
left heart failure, which is probably 
from diastolic dysfunction, is improved.  
He, in fact, should not receive specific 
treatment for pulmonary hypertension such 
as Flolan or sildenafil, until the matter 
of the high left-sided pressures have 
been addressed.  He believes that when he 
says he is compliant with his diuretic 
therapy that he clearly still has 
peripheral edema and an abnormal right 
heart catheterization result.  He is 
going to need some additional treatment.  
His shortness of breath is in part 
related to his elevated hemidiaphragm.  
However, that does not explain all of the 
findings.  I think aggressive treatment 
of heart failure and weight loss would 
help his breathing.  

The examiner recommended follow up in cardiology for 
congestive heart failure.  

On VA scar examination in August 2006, complaints of 
multisystem involvement were noted in association with 
pulmonary, gastrointestinal, immunologic and cardiac symptoms 
and complaints.  The examiner stated that the only thing 
known was that the Veteran went to the Persian Gulf healthy 
and that by the end of service in the Persian Gulf, the 
Veteran had developed skin problems, and that given the 
sequence in time, it would appear that the initial date of 
all of the symptoms seemed to be related to his presence in 
the Persian Gulf.  The examiner noted that a determination in 
regard to diagnosis and/or etiology regarding the Veteran's 
complaints and symptoms could not be accomplished by the 
Veteran being evaluated by one individual specialist after 
another, and that a decision in that regard could only be 
made at via group discussion for what was noted to be a very 
complex system of symptomatology and organ system involvement 
certain to lead to a serious illness.  Evaluation at the Mayo 
Clinic was recommended, and as noted in the September 2007 
rating decision, the private records in that regard, if any, 
are not associated with the claims file.

On VA examination in July 2007, the examiner noted a history 
of the Veteran having had magnetic resonance imaging (MRI) of 
the back in the 1990s showing a bulging disc.  The examiner 
noted no documented in-service back injury, and thus 
concluded that the bulging disc was not related to service 
and of unknown etiology.  No opinion was provided in regard 
to the etiology of the diagnosed mechanical low back strain, 
and the Veteran testified that in association with his 
military occupational specialty (MOS) of aerospace grounding 
equipment mechanic, he hauled heavy equipment on trailers 
around the flight line and had had symptoms to include 
numbness and tingling in his back during service.  Transcript 
at 40-42.  The Board notes that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, at the hearing in May 2009, the Veteran 
testified that he had treatment during service in the Persian 
Gulf at Khobar Towers for an onset of constipation and 
diarrhea, and tingling in his arms and face, and that he was 
administered "PB" (pyridostigmine bromide) pills, and has 
had diarrhea ever since.  Transcript at 4-7 & 49-52.  These 
records of treatment have not been associated with the claims 
file.  

In addition, the Veteran stated that in association with an 
attempt to reenlist for Reserve service at the Armed Forces 
Examining and Entrance Station (AFEES) in the first half of 
1993, he was evaluated at a private hospital in Colorado for 
an identified irregular heartbeat and shortness of breath, a 
bulging disc and a herniated disc in the back, pulmonary 
hypertension, congestive heart failure, and restrictive 
airways disease.  Id. at 9-13 & 45-52 (2009).  These records 
have not been associated with the claims file.  

The Veteran further testified that elevated enzymes were 
identified on blood testing at a private facility in 1995, 
and that his private doctors stated that there may be a 
correlation between his irritable bowel syndrome and a liver 
disorder.  Id at 17-18.  The Board notes that while the July 
2007 VA Gulf War examination report notes that the Veteran's 
gastrointestinal symptoms did not meet the "Manning" 
criteria for a diagnosis of irritable bowel syndrome, a 
private June 2008 record shows a diagnosis of irritable bowel 
syndrome, and in March 2009, the Veteran's private doctor 
confirmed that the Veteran had a previous diagnosis of 
irritable bowel syndrome.  

The Board further notes that the July 2007 VA Gulf War 
examination report notes a history of a concussion during 
service, and concluded that the Veteran's headaches were 
tension-type headaches based on a finding of only a 10-year 
history of headaches.  In that regard, the Board notes that 
the Veteran testified that he had had a headache about once a 
month since he left the Persian Gulf, and that the last time 
he had a headache was approximately six months earlier.  Id 
at 35-38.  To the extent that the July 2007 VA examiner 
concluded that any of the claimed symptoms/disorders claimed 
on appeal had resolved and were thus, "no longer an issue," 
the Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court ruled that service connection may 
be granted if a disability existed at the time a claim for VA 
disability compensation was filed or during the pendency of 
the claim, even if the disability resolves prior to the 
adjudication of the claim.

In addition, in a June 2008 private record, it was noted that 
the Veteran had been hospitalized with cellulitis and pain of 
the left lower extremity at the beginning of the year.  The 
records of treatment in that regard are not associated with 
the claims file.  

In light of the above, the Board finds that further 
development is necessary in order to make a determination as 
to whether service connection for any of the claimed 
disorders on appeal is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the Veteran's 
201 Personnel file with the claims file.  

2.  The AOJ should attempt to obtain the 
relevant clinical/treatment records from 
Khobar Towers, dated in July 1991.  All 
records obtained should be associated with 
the claims file.  

3.  The AOJ should attempt to obtain the 
relevant 
AFEES records, to include any evaluations 
from private facilities in association 
therewith.  All records obtained should be 
associated with the claims file.  

4.  The AOJ should attempt to obtain the 
records in association with 
hospitalization for cellulitis in 2008, 
any records of treatment from Mayo Clinic, 
as well as any other outstanding treatment 
records that the Veteran identifies.  All 
records obtained should be associated with 
the claims file.  

5.  After completion of the above to the 
extent possible, the AOJ should schedule 
the Veteran for VA examinations by an 
examiner specializing in cardiology, 
neurology, gastroenterology, and/or any 
other necessary specialties, in order to 
determine the existence and etiology of 
any separately identifiable disability 
manifested by headaches, numbness of the 
face, diarrhea and constipation, numbness 
of the right arm, and chronic fatigue, as 
well as small airways disease, claimed as 
shortness of breath, a back disorder, a 
liver disorder, congestive heart failure, 
and pulmonary hypertension.  The claims 
file should be made available to the 
examiners for review of pertinent 
documents therein in conjunction with the 
examinations and the attention of the 
examiners should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiners provide an opinion in terms 
of whether it is more likely than not 
(i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any separately identifiable 
disability manifested by headaches, 
numbness of the face, diarrhea and 
constipation, numbness of the right arm, 
and chronic fatigue, and shortness of 
breath, as well any disorder of the back, 
to include a bulging disc, herniated disc, 
or mechanical low back strain, or liver 
disorder, and any identified congestive 
heart failure or pulmonary hypertension is 
related to in-service disease or injury, 
to include due to undiagnosed illness, or 
otherwise related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

6.  In light of the above, the claims 
should be readjudicated.  All action 
taken, to include identification of 
sources contacted and efforts made in 
association with the development on remand 
should be documented in the claims file 
and any medical opinions obtained that are 
inadequate should be returned for 
additional comment in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


